Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not show an edge profile forming part of a suspended ceiling comprising a plurality of support profiles and base profiles, each of the base profiles attached to at least one support profile, the edge profile having a U-shaped cross-section comprising a base portion capable of being fixed to a wall structure, the first leg outer section being arranged offset towards the inner section and relative to the second leg portion, the outer section is arragned closer to the second leg portion than the inner section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

1/28/2022